DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 60, and 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartek US 5198580.
Regarding claims 1-3, Bartek teaches a mixed metal oxide of similar stoichiometry to the formula of formula (I) (Abstract). Bartek teaches that the mixed oxide may include molybedenum in a stoichiometric amount of 12 (col. 4, l. 1), bismuth and various other metals (Abstract) that overlap the element ranges recited in claims 1-3. The composition is balanced with a stoichiometric amount of oxygen (Abstract). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Bartek teaches that the surface area of mixed oxide may be about 5 or about 10 m^2/g (See Examples). The examples do not meet the composition requirements of instant claims 1-3. However, the person having ordinary skill in the art would have expected the embodiments of Bartek that would include the claimed composition would have a similar surface of about 5 or about 10 m^2/g.
Regarding claim 60, the composition may include a support such as alumina (col. 2, l. 52).
Regarding claim 66, Bartek, does not expressly state that the catalyst has a selectivity to hydrogen cyanide that is greater than 90%. However, “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). See MPEP 2112.
Allowable Subject Matter
Claims 61-63 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 3/10/2022 have been fully considered but they are not persuasive.
The amendments to claims 61-63 have overcome the 112(b) rejections.  
Applicant argues that the prior art does not teach or suggest the newly amended features of claim 1. In response, the rejections over Liang have been withdrawn and the claims are now rejected over Bartek according to the prior art rejections above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tenten US 5446004 teaches a mixed metal oxide of similar stoichiometry to the formula of formula (I) (Claim 1). Tenten teaches that the mixed oxide may include molybedenum in a stoichiometric amount of 12 (Claim 1), bismuth and various other metals (Claim 1) that overlap the element ranges recited in claims 1-3. The composition is balanced with a stoichiometric amount of oxygen (Claim 1).
Nakazawa US 8877964 teaches a mixed metal oxide of similar stoichiometry to the formula of formula (I) (Col. 10). Nakazawa teaches that the mixed oxide may include molybedenum in a stoichiometric amount of 12 (Col. 10), bismuth and various other metals (Col. 10) that overlap the element ranges recited in claims 1-3. The composition is balanced with a stoichiometric amount of oxygen (Col. 10).
Dieterle US 6888024 teaches a mixed metal oxide of similar stoichiometry to the formula of formula (I) (Col. 7). Dieterle teaches that the mixed oxide may include molybedenum in a stoichiometric amount of 12 (Col. 7), bismuth and various other metals (Col. 7) that overlap the element ranges recited in claims 1-3. The composition is balanced with a stoichiometric amount of oxygen (Col. 7).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES A FIORITO/Primary Examiner, Art Unit 1731